Order and judgment (one paper), Supreme Court, New York County (Michael D. Stallman, J.), entered December 16, 2003, which denied the petition brought pursuant to CPLR article 78 seeking to annul respondent’s denial of petitioner’s rifle/shotgun permit application, unanimously affirmed, without costs.
We find no abuse of discretion in respondent’s denial of petitioner’s application for a rifle/shotgun permit, notwithstanding the fact that the requirements for obtaining such a permit are less stringent than those for obtaining a pistol license (see Nash v Police Dept. of City of N.Y., 271 AD2d 384, 385 [2000]). Respondent carefully investigated the circumstances of petitioner’s arrest history for assaultive and/or threatening behavior toward others, and this history was a sufficient basis for respondent’s denial of the application (see Matter of Hauck v Safir, 282 AD2d 403 [2001]). The fact that petitioner has peace officer status through his association with the Kings County Society for the Prevention of Cruelty to Children (see CPL 2.10 [7], [7-a]) does not compel a different conclusion. Concur—Sullivan, J.P., Ellerin, Williams, Gonzalez and Catterson, JJ.